Exhibit 10.1

AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment”) is made this sixth
day of November 2007, between NVR, INC., a Virginia corporation (the “Company”)
and DWIGHT C. SCHAR, (the “Executive”). References within this Amendment to the
Company refer to NVR and its subsidiaries and affiliates.

WHEREAS, the parties wish to amend that Employment Agreement entered into
between the Company and the Executive date July 1, 2005, which was subsequently
amended by Amendment No. 1 on December 21, 2006 (“Employment Agreement”); and

WHEREAS, Section 8.3 of the Employment Agreement states that amendments shall
only be effectuated pursuant to a written instrument signed by both parties to
the Employment Agreement;

WHEREAS, the Company and the Executive find it desirous to execute an Amendment,
whereby the Executive’s base salary and bonus opportunity for calendar year 2008
is $0.

ACCORDINGLY, for and in consideration of the foregoing and of the mutual
covenants and agreement set forth in this Amendment, the parties AGREE as
follows:



1.   Paragraph 3.1 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

As compensation for all services rendered pursuant to this Agreement, the
Company will pay to the Executive an annual base salary of ONE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($1,500,000) payable in equal monthly installments of
ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($125,000). For calendar year 2008
only, (i) the Executive’s annual base salary is equal to $0, and (ii) the
Executive’s annual base salary for purposes of calculating any payments due the
Executive pursuant to Section 6 of the Agreement shall be deemed to be
$1,500,000, provided that the Company may make any adjustments to the
Executive’s 2008 base salary up to $1,500,000 to the extent necessary to avoid
unintended consequences under the Employment Retirement Income Security Act, the
Internal Revenue Code, the Company’s benefit plans or other similar laws and
arrangements. The Company’s Board of Directors in its sole discretion may
increase, but may not reduce, the Executive’s annual base salary.



2.   Except as expressly provided herein, the terms and conditions of the
Employment Agreement, as amended, shall remain in full force and effect and
shall be binding on the parties hereto.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment,
or have caused this Amendment to be duly executed and delivered in their name
and on their behalf, intending to be legally bound by its terms, as of the day
and year first above written.

NVR, INC.

     
By:/s/ Robert M. Paul
  /s/ Dwight C. Schar
 
   
 
  DWIGHT C. SCHAR

